DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species A-Figure 1, the electric machine is located in the engine core adjacent to the low speed shaft, first gearbox and first clutch are downstream of electric machine and adjacent to the low speed shaft, second clutch are second gearbox are upstream of electric machine, supplemental shaft and second clutch are radially outward of electric machine. The low speed and high-speed shafts are coaxial.
Species B-Figure 2, the electric machine is located outside and radially outward of the engine core, first gearbox and first clutch are upstream of electric machine and adjacent to the low speed shaft, the first gearbox extends radially outward from the low speed shaft to outside the engine core, the second clutch are second gearbox are downstream of electric machine, supplemental shaft and second clutch are radially inward of electric machine. The low speed and high-speed shafts are colinear. 
Species C-Figure 3, the electric machine is located outside and upstream of the engine core. The supplemental shaft, first clutch and second clutch are colinear with the high and low speed shafts. The low and high-speed shafts are coaxial.
Species D-Figure 4, the electric machine is located outside and downstream of the engine core. The first gearbox is located at the front of the engine core upstream of the electric machine. An extension shaft radially outward of the engine core couples the electric machine to the first gearbox. The first clutch is coupled to the first gearbox and the extension shaft. The second clutch is coupled to the first gearbox and a supplemental shaft. The supplemental shaft is radially outward of the engine core. The high-speed shaft and the low speed shaft are colinear.
The species are independent or distinct because the first gearbox, the second gearbox, the electric machine, the supplemental shafts, the first clutch, the second clutch, the high-speed shaft and the low speed shaft are each located in different positions and are each located in different orientations in each of Figures 1-4. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the different species require different search strategies and search queries to account for the different orientations, positions and configurations of each of the parts listed above for each of species A, B, C and D.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mark E. Davis on 22 July 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                             /TODD E MANAHAN/ Supervisory Patent Examiner, Art Unit 3741